DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 13, 2021 is/are being considered by the examiner.

Claim Objections
Claims 5, 7, 9, 15, 17, and 19 are objected to because of the following informalities:  
In claims 5 and 15, the acronym “BM25” should include an appropriate explanation prior to use throughout.
In claims 7 and 17, the acronym “GloVe” should include an appropriate explanation prior to use throughout.
In claims 8 and 18, the acronym “BERT” should include an appropriate explanation prior to use throughout. Examiner notes that applicant does provide an appropriate explanation for the acronym “BERT” in claims 7 and 17. However, claims 8 and 18 do not depend from claims 7 and 17, respectively, and thus do not incorporate said explanation.
In claims 9 and 19, at lines 4-5, the phrase “an answer an individual question” should read “an answer to an individual question.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 include the limitation “ranking the plurality of passages based on a relevancy score prior to determining the probability.” However, this limitation is unclear with regards to which of the “ranking” or the “relevancy score” the phrase “prior to determining the probability” applies. Under the first interpretation, the “ranking” is determined “prior to determining the probability,” thus limiting the ranking to an instance in time before determining the probability. The timing of the relevancy score is not considered in the first interpretation. Under the second interpretation, the “relevancy score” is determined “prior to determining the probability,” thus limiting the propagation of the relevancy score to an instance in time before determining the probability. The timing of the ranking in the second interpretation is only limited by the existence of the relevancy score. Therefore, the limitation is unclear and is rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1, and mutatis mutandis claim 11, recites “retrieving, by a computing device, a plurality of passages relevant to a search query; generating a plurality of question-passage pairs, wherein each question-passage pair includes the search query and an individual passage of the plurality of passages; determining, using a computer model, a probability that a passage of each question- passage pair of at least some of the plurality of question-passage pairs is an answer to a question posed by the search query; and displaying, on an electronic display, a selected passage of a question-passage pair having a highest probability that the passage is the answer to the question posed by the search query.”
The limitations of “retrieving…”, “generating…”, “determining…”, and “displaying…” as drafted cover a human organizing of activities. More specifically, a first person receives a question from a second person and determines, such as by a literature search, a plurality of passages from various texts or sources which are relevant to the question. Next, using the question and the plurality of related passages, the second person then creates pairs of the question and passages from the plurality of passages. The second person then determines, based on keywords, context, expertise, and research, the likelihood that each question and answer pair corresponds to an answer to the question which was posed. Then, the second person can select the question-passage pair which the second person rated as most likely to contain the answer. The most likely question-passage pair can be presented to the first person in one of a number of manners (e.g., sending a text/email/phone call to the second person, speaking to the second person directly, through the use of an electronic medium, etc.). Therefore, the claims are directed to human activity, and thus directed to an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim(s) 1 and 11 recite additional elements of “by a computing device”, “using a computer model”, and “on an electronic display” as per the independent claims. However, the “computing device”, the “computer model”, and the “electronic display” is/are not meaningfully integrated into the practical application of the abstract ideas recited in claim(s) 1 and 11. The claims simply recite the existence of said elements and performance of the abstract idea using said devices. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computing device and/or components thereof is explained in the specification as a “general purpose computer,” or, in the alternative, a “special purpose computer”. Mere instructions to apply an exception using a generic computing device, generic computer components, or generic computerized models cannot provide an inventive concept. As the claims do not amount to significantly more than the judicial exception, the claims are not patent eligible.
With respect to claim(s) 2 and 12, the claims relate to ranking using a relevancy score and re-ranking using the previously described probability. As performed by a person, these steps appears to refer to the administrative task of sorting and filing passages by relevance to the question asked and likelihood that the passage is an appropriate answer to the question. No additional limitation is present.
With respect to claim(s) 3 and 13, the claims relate to the passages including headnotes and reasons for citing. As performed by a person, these steps appears to refer to the administrative task of reviewing existing legal analysis regarding the question posed. No additional limitation is present.
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception. As such, for the same reasons as described above with reference to independent claim(s) 1 and 11, dependent claim(s) 2-3 and 12-13 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 11, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (U.S. Pat. App. Pub. No. 2018/0189385, hereinafter Sun).

Regarding claim 1, Sun discloses A method of providing answers to a query, the method comprising (The systems and methods for “locating an answer based on question and answer” described with reference to FIGS 1 and 4.; Sun, ¶¶ [0032], FIGS. 1 and 4) : retrieving, by a computing device, a plurality of passages relevant to a search query (“The search engine receives the query sentence input by the user, and searches for answers.”; Sun, ¶¶ [0034]); generating a plurality of question-passage pairs, (“resources of question and answer pairs are obtained… [which] include query sentence samples and corresponding answer samples”; Sun, ¶¶ [0067]) wherein each question-passage pair includes the search query and an individual passage of the plurality of passages (“a statistical alignment is performed on the resources of question and answer pairs, to obtain aligned question and answer resources.”; Sun, ¶¶ [0067]); determining, using a computer model, a probability that a passage of each question-passage pair of at least some of the plurality of question-passage pairs is an answer to a question posed by the search query (“the semantic parse tree is matched with a pre-established matching base, to obtain an alignment probability between each of candidate answers in the pre-established matching base and the semantic parse tree.”; Sun, ¶¶ [0037]); and displaying, on an electronic display, a selected passage of a question-passage pair having a highest probability that the passage is the answer to the question posed by the search query. (“the candidate answers can be ranked according to the word alignment probability and/or the phrase alignment probability, and a candidate answer having a highest ranking score is determined as the final answer” where “the final answer... is displayed in the search result display page.”; Sun, ¶¶ [0052]-[0053]).

Regarding claim 2, Sun discloses ranking the plurality of passages based on a relevancy score prior to determining the probability (“A hit degree between a query sentence and an answer sentence can be obtained by covered query ratio (CQR).” where “matching words having a low CQR value and sentences that are not hit by the core word are filtered out,” thus ranking based on CQR value {relevancy score}.; Sun, ¶¶ [0074]-[0075]); and re-ranking the plurality of question-passage pairs based on the probability for each question-passage pair (“the candidate answers can be ranked according to the word alignment probability and/or the phrase alignment probability, and a candidate answer having a highest ranking score is determined as the final answer.”; Sun, ¶¶ [0067]).

Regarding claim 4, Sun discloses wherein the retrieving is performed by one or more lexical retrieval processes and one or more semantic retrieval processes (The retrieval is performed by “statistical alignment” to create the pre-established matching bases and matching of a semantic parse tree with pre-established matching bases “to obtain an alignment probability between each of candidate answers in the pre-established matching base and the semantic parse tree”; Sun, ¶¶ [0067], [0037]).

Regarding claim 11, Sun discloses A system for providing answers to a query, the system comprising: one or more processors (The systems and methods for “locating an answer based on question and answer” described with reference to FIGS 1 and 4.; Sun, ¶¶ [0032], FIGS. 1 and 4); and a non-transitory computer-readable medium storing computer-readable instructions that, (“the present disclosure also provides a non-transitory computer-readable storage medium, configured to store one or more programs.”; Sun, ¶¶ [0119]) when executed by the one or more processors, cause the one or more processors to (“When the one or more programs are executed by a processor of a mobile terminal, the mobile terminal is caused to execute a method for locating an answer based on question and answer according to the embodiments of the first aspect of the present disclosure.”; Sun, ¶¶ [0119]) : retrieve a plurality of passages relevant to a search query (“The search engine receives the query sentence input by the user, and searches for answers.”; Sun, ¶¶ [0034]); generate a plurality of question-passage pairs, (“resources of question and answer pairs are obtained… [which] include query sentence samples and corresponding answer samples”; Sun, ¶¶ [0067]) wherein each question- passage pair includes the search query and an individual passage of the plurality of passages (“a statistical alignment is performed on the resources of question and answer pairs, to obtain aligned question and answer resources.”; Sun, ¶¶ [0067]); determine, using a computer model, a probability that a passage of each question-passage pair of at least some of the plurality of question-passage pairs is an answer to a question posed by the search query (“the semantic parse tree is matched with a pre-established matching base, to obtain an alignment probability between each of candidate answers in the pre-established matching base and the semantic parse tree.”; Sun, ¶¶ [0037]); and display, on an electronic display, a selected passage of a question-passage pair having a highest probability that the passage is the answer to the question posed by the search query (“the candidate answers can be ranked according to the word alignment probability and/or the phrase alignment probability, and a candidate answer having a highest ranking score is determined as the final answer” where “the final answer... is displayed in the search result display page.”; Sun, ¶¶ [0052]-[0053]).

Regarding claim 12, the rejection of claim 11 is incorporated. Claim 12 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 11 is incorporated. Claim 14 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1 and 11 above, and further in view of Lu (U.S. Pat. App. Pub. No. 2009/0198679, hereinafter Lu).

Regarding claim 3, the rejection of claim 1 is incorporated. Sun disclose all of the elements of the current invention as stated above. However, Sun fail(s) to expressly recite wherein the passages comprise one or more of headnotes and reasons for citing.
Lu teaches systems and methods to “evaluate or screen user queries based on efficacy.” (Lu, ¶ [0004]). Regarding claim 3, Lu teaches wherein the passages comprise one or more of headnotes and reasons for citing (“Databases 110 includes a set of primary databases 112, a set of secondary databases 114, and a set of metadata databases 116” where “metadata databases 116 includes case law and statutory citation relationships, KeyCite data (depth of treatment data, quotation data, headnote assignment data, and ResultsPlus secondary source recommendation data.) {comprise one or more of headnotes and reasons for citing}”; Lu, ¶¶ [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun to incorporate the teachings of Lu to include wherein the passages comprise one or more of headnotes and reasons for citing. The systems and methods described in Lu allow for improved handling of ambiguous queries for common law jurisdiction legal research, which reduces the burden of legal research caused by “manually sifting through many irrelevant results,” as recognized by Lu. (Lu, ¶ [0005], [0007], [0009]).


Regarding claim 13, the rejection of claim 11 is incorporated. Claim 13 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Claim 5-7 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 4 and 14 above, and further in view of Non-Patent Literature to Nogueira (Nogueira, Rodrigo, Wei Yang, Jimmy Lin, and Kyunghyun Cho. “Document expansion by query prediction.” arXiv preprint arXiv:1904.08375 (2019), hereinafter Nogueira).

Regarding claim 5, the rejection of claim 4 is incorporated. Sun disclose all of the elements of the current invention as stated above. However, Sun fail(s) to expressly recite wherein the one or more lexical retrieval processes comprises BM25.
Nogueira teaches “a sequence-to-sequence model, that given a document, generates possible questions that the document might answer.” (Nogueira, Pg. 1, para. 2). Regarding claim 5, Nogueira teaches wherein the one or more lexical retrieval processes comprises BM25 (“The expanded documents are indexed, and we retrieve a ranked list of documents for each query using BM25”; Nogueira, Pg. 2, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun to incorporate the teachings of Nogueira to include wherein the one or more lexical retrieval processes comprises BM25. Due to the “impracticality of applying inference over every document in response to a query, nearly all implementations today deploy neural networks as re-rankers over initial candidate sets retrieved using standard inverted indexes and a term-based ranking model such as BM25,” as recognized by Nogueira. (Nogueira, pg. 2, para. 4).

Regarding claim 6, the rejection of claim 5 is incorporated. Sun disclose all of the elements of the current invention as stated above. However, Sun fail(s) to expressly recite further comprising embedding the plurality of passages and the search query with semantical embeddings by one or more semantical embedding processes.
The relevance of Nogueira is described above with relation to claim 5. Regarding claim 6, Nogueira teaches further comprising embedding the plurality of passages and the search query with semantical embeddings by one or more semantical embedding processes (“optionally re-rank[ing] these retrieved documents {embedding the plurality of passages and the search query with semantical embeddings…} using BERT {…by one or more semantic embedding processes}.; Nogueira, pg. 2, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun to incorporate the teachings of Nogueira to include further comprising embedding the plurality of passages and the search query with semantical embeddings by one or more semantical embedding processes. The inclusion of reranking using BERT provides superior results over ranking using BM25 alone, as recognized by Nogueira. (Nogueira, pg. 3, para. 9).

Regarding claim 7, the rejection of claim 6 is incorporated. Sun disclose all of the elements of the current invention as stated above. However, Sun fail(s) to expressly recite wherein the one or more semantical embedding processes comprises word2vec, GloVe and a bidirectional encoder representations from transformers (BERT), and the one or more semantic retrieval processes query the semantical embeddings using a vector of the search query.
The relevance of Nogueira is described above with relation to claim 5. Regarding claim 7, Nogueira teaches wherein the one or more semantical embedding processes comprises word2vec, GloVe and a bidirectional encoder representations from transformers (BERT) (The documents are indexed, ranked, and “re-rank[ed]... using BERT {...and one or more semantic embedding processes},” where BERT is a semantical embedding process.; Nogueira, pg. 2, para 5), and the one or more semantic retrieval processes query the semantical embeddings using a vector of the search query (“our Doc2query model predicts a query, which is appended to the document. Expansion is applied to all documents in the corpus {the semantical embeddings}, which are then indexed and searched {query}” using one or more vectors for the search query.; Nogueira, pg. 1, Fig. 1 (accompanying text)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun to incorporate the teachings of Nogueira to include wherein the one or more semantical embedding processes comprises word2vec, GloVe and a bidirectional encoder representations from transformers (BERT), and the one or more semantic retrieval processes query the semantical embeddings using a vector of the search query. Due to the “impracticality of applying inference over every document in response to a query, nearly all implementations today deploy neural networks as re-rankers over initial candidate sets retrieved using standard inverted indexes and a term-based ranking model such as BM25,” and the inclusion of reranking using BERT provides superior results over ranking using BM25 alone, as recognized by Nogueira. (Nogueira, pg. 2, para. 4, pg. 3, para. 9).

Regarding claim 15, the rejection of claim 14 is incorporated. Claim 15 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 16, the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claims 1 and 11 above, and in further view of Nogueira with further evidence from Non-Patent Literature to Nogueira (Nogueira, Rodrigo, and Kyunghyun Cho. “Passage Re-ranking with BERT.” arXiv preprint arXiv:1901.04085 (2019), hereinafter Nogueira2).

Regarding claim 8, the rejection of claim 1 is incorporated. Sun discloses all of the elements of the current invention as stated above. However, Sun fails to expressly recite wherein the computer model comprises a BERT sequence binary classifier.
The relevance of Nogueira is described above with relation to claim 5. Regarding claim 8, Nogueira teaches wherein the computer model comprises a BERT sequence binary classifier (The documents are indexed, ranked, and “re-rank[ed]... using BERT {...and one or more semantic embedding processes},” wherein, Nogueira further explains that the “retrieved results can still be re-ranked” using the systems and methods described in Nogueira2, which “use[s] a BERTLARGE model as a binary classification model” for reranking; Nogueira, Pg. 2, para 4-5; Nogueira2, Pg. 2, para 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun to incorporate the teachings of Nogueira to include the computer model comprises a BERT sequence binary classifier. Due to the “impracticality of applying inference over every document in response to a query, nearly all implementations today deploy neural networks as re-rankers over initial candidate sets retrieved using standard inverted indexes and a term-based ranking model such as BM25,” and the inclusion of reranking using BERT provides superior results over ranking using BM25 alone, as recognized by Nogueira. (Nogueira, pg. 2, para. 4, pg. 3, para. 9).

Regarding claim 18, the rejection of claim 11 is incorporated. Claim 18 is substantially the same as claim 8 and is therefore rejected under the same rationale as above.

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Nogueira with further evidence from Nogueira2 as applied to claims 8 and 18 above, and further in view of Non-Patent Literature to Zhao (Zhao, Di and Hui Fang. “Higway BERT for Passage Ranking.” TREC (2019), hereinafter Zhou).

Regarding claim 9, the rejection of claim 8 is incorporated. Sun and Nogueira disclose all of the elements of the current invention as stated above. Nogueira as evidenced by Noguiera2 further discloses wherein the BERT sequence binary classifier is trained by: providing as input a plurality of training question-passage pairs (“The training set contains approximately 400M tuples of a query, relevant and non-relevant passages”; Nogueira, Pg. 2, para 4-5; Noguiera2, pg. 2, para 5). However, Sun and Nogueira fail to expressly recite selecting a random negative passage for each question in a first training round; for each negative sample, determining the probability that the negative sample is an answer an individual question of the plurality of training question-passage pairs; and selecting, for each question, a negative passage with a highest probability in a second training round.
Zhou teaches the use of BERT for document and passage ranking. (Zhou, pg. 1, para. 1). Regarding claim 9, Zhou teaches selecting a random negative passage for each question in a first training round (“Basically we make the perturbation data set … [where] we add a word that does not exist in the query to the same document and take it as a negative perturbed document Dn”; Zhao, pg. 3, para. 1); for each negative sample, determining the probability that the negative sample is an answer an individual question of the plurality of training question-passage pairs (then “combine the query and document to a query-document pair and feed it into the highway BERT model”; Zhao, pg. 3, para. 1); and selecting, for each question, a negative passage with a highest probability in a second training round (“After training the model with cross entropy loss on the training data set, we use the perturbation data to train the BERT model again with the axiomed ranking loss function”; Zhao, pg. 3, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun as modified by the document and query expansion systems of Nogueira to incorporate the teachings of Zhou to include selecting a random negative passage for each question in a first training round; for each negative sample, determining the probability that the negative sample is an answer an individual question of the plurality of training question-passage pairs; and selecting, for each question, a negative passage with a highest probability in a second training round. The combination of a query and a negative perturbed document in training of a BERT model can improve performance in ranking tasks, as recognized by Zhou. (Zhou, pg. 3, para 1).

Regarding claim 10, the rejection of claim 9 is incorporated. Sun and Nogueira disclose all of the elements of the current invention as stated above. However, Sun and Nogueira fail to expressly recite wherein the computer model further comprises a SoftMax layer that determines the probability based at least in part on an output of the BERT sequence binary classifier.
The relevance of Zhou is described above with relation to claim 5. Regarding claim 9, Zhou teaches wherein the computer model further comprises a SoftMax layer that determines the probability based at least in part on an output of the BERT sequence binary classifier (“The highway BERT will classify the query-relevant document as a positive class and classify the query-irrelevant document as a negative class, we use a softmax layer as the last layer which tries to distinguish the two classes as clear as possible” and “the ranking loss ranks the score based on the value of the first dimension of the output sentence embedding.”; Zhao, pg. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the question answer pair evaluation system of Sun as modified by the document and query expansion systems of Nogueira to incorporate the teachings of Zhou to include selecting a random negative passage for each question in a first training round; for each negative sample, determining the probability that the negative sample is an answer an individual question of the plurality of training question-passage pairs; and selecting, for each question, a negative passage with a highest probability in a second training round. The combination of a query and a negative perturbed document in training of a BERT model can improve performance in ranking tasks, as recognized by Zhou. (Zhou, pg. 3, para 1).

Regarding claim 19, the rejection of claim 18 is incorporated. Claim 19 is substantially the same as claim 9 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 19 is incorporated. Claim 20 is substantially the same as claim 10 and is therefore rejected under the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-Patent Literature to Devlin et al. (Devlin, J., Chang, M. W., Lee, K., & Toutanova, K. (2018). Bert: Pre-training of deep bidirectional transformers for language understanding. arXiv preprint arXiv:1810.04805.) discloses fundamental elements of BERT and uses in question answering and language inference tasks.
Otsuka et al. (U.S. Pat. App. Pub. No. 20190278812) discloses systems and methods for query expansion model generation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657